DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
RCE:  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/22 has been entered.
Status of the claims:  Claims 34, 35, 39, 40, 42, 55, 59, 70-71 are currently pending.
Priority:  This application is a 371 of PCT/US2016/052451 (09/19/2016)
PCT/US2016/052451 has PRO 62/279,466 (01/15/2016)
PCT/US2016/052451 has PRO 62/220,050 (09/17/2015).
IDS:  The IDS dated 6/10/22 was considered.
Election/Restrictions
Applicant previously elected without traverse of Group II, claims 34, 35, 38-42, 54-57, and 59 in the reply filed on 4/9/20.  Applicant also elected the species of “264-10-7 in Example 28” as reproduced below: 

    PNG
    media_image1.png
    180
    242
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    66
    228
    media_image2.png
    Greyscale
 
“A=adenosine”, “invdT=inverted thymidine”, and  “a=2’-O-methoxy-adenosine”.
This species was stated by Applicant as reading on claims 34, 35, 38-40, 42, 55, 59, 70, and 71.
As detailed in the following rejections, the generic claim encompassing the elected species was not found patentable.  Therefore, the provisional election of species is given effect, the examination is restricted to the elected species only, and claims not reading on the elected species are held withdrawn.  MPEP 803.02; Ex parte Ohsaka, 2 USPQ2d 1460, 1461 (Bd. Pat. App. lnt. 1987).  
Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection through amendment, the amended Markush-type claim will be reexamined to the extent necessary to determine patentability of the Markush-type claim.  See MPEP 803.02.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 34, 35, 39-40, 42, 55, 59, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over Woolf et al. (WO1999014346) in view of Wang et al. (Current Medicinal Chemistry, 2011, v. 18, p. 4126-4138), McCauley et al. (US20150140120), Rhoads et al. (WO2013103659), and Arrow et al. (WO1998013526). 
Woolf teaches the structure in Figure 1:

    PNG
    media_image3.png
    316
    624
    media_image3.png
    Greyscale

which corresponds to the claim to A polynucleotide encoding a polypeptide, wherein said polynucleotide comprises: (a) a 5’-cap structure (Figure 1: CAP); (b) a 5’-UTR (Figure 1: 5’ UTR); (c) a coding region encoding the polypeptide (Figure 1: CODING; claim 1: “A modified, eukaryotic mRNA molecule encoding a therapeutically relevant protein”; p. 15: “coding regions which encode peptides”); (d) a 3’-UTR (Figure 1: 3’ UTR); and (e) a 3’-stabilizing region comprising 1 to 500 nucleosides (p. 20: “the length of the poly A tail is at least about 90 nucleotides”; p. 20: “stabilizing modifications of RNA, may be incorporated into a poly A tail to add further stabilization 25 to an mRNA molecule. Such modified Poly A tails may be added to sense mRNA molecules using poly A polymerase. In yet another embodiment, other, more drastically modified, analogs of A or other bases can be incorporated into a poly A tail (e.g., 2'-O-methyl or methylphosphonate modified).”; p. 21: “modifications may be made downstream of the poly A tail in order to retain the poly A binding sites and further block 3' exonucleases.”), wherein one or more of said nucleosides is an … 2’-O-methyl-adenosine … (p. 21, line 3: “analogs of A or other bases can be incorporated into a poly A tail (e.g., 2'-O- methyl or methylphosphonate modified”; Fig. 1: “PolyA” “Exo Block” (i.e. exonuclease block); p. 20-21: “In one embodiment of the invention, other modifications may be made downstream of the poly A tail in order to retain the poly A binding sites and further block 3' exonucleases”; p. 35 Example 8).
	Regarding claim 34, although Woolf describes including in the stabilizing region modified nucleosides to block 3’ exonucleases such as 2’-O-methyl-adenosine, Woolf does not specifically teach wherein the stabilizing region comprises an inverted thymidine.  However, inverted thymidine was a well-known stabilizing modified nucleoside in the art as evidenced by the teaching of Wang and McCauley which are in the same field of endeavor as Woolf.  Wang reviews the technique of stabilizing RNA through chemical modifications such as shown in Fig. (3) including 3’-T capping (inverted thymidine) and 2’-O-methyl modifications:

    PNG
    media_image4.png
    334
    174
    media_image4.png
    Greyscale
 , 		
    PNG
    media_image5.png
    430
    281
    media_image5.png
    Greyscale
.
Thus, one of ordinary skill in the art would have considered substituting a known equivalent for the same purpose of an inverted thymidine for Woolf’s 2’-O-methyl adenosine and arrive at the claimed invention.  See MPEP 2144.06.  Furthermore, one of ordinary skill in the art would have a reasonable expectation of success in arriving at the claimed invention because Woolf teaches that it is desirable to stabilize the mRNA polynucleotide using chemical modification, blocking/cap, and poly(A) tail (i.e. pages 15-20).  In addition, McCauley teaches the successful application of the approach therapeutic oligonucleotides with Examples such as PDGF/VEGF binding aptamers ([0160]-[0175]: “wherein “m” indicates 2′-OMe nucleotides and “[3T]” refers to an inverted thymidine nucleotide that is attached to the 3′ end of the oligonucleotide”).   Thus, through application of well-known techniques for stabilizing oligonucleotides and previously demonstrated success, one of ordinary skill in the art would have been motivated to improve the stability of the Woolf oligonucleotides in the manner suggested by Wang and McCauley and arrive at the claimed invention.
	Regarding claim 35, Woolf teaches poly-A region (Figure 1) which one of ordinary skill in the art would have included and arrive at the claimed invention.  Regarding claim 39, the combination detailed above includes two difference nucleosides – i.e. thymidine and adenosine.  Regarding claim 40, the combination above includes “the length of the poly A tail is at least about 90 nucleotides”.  Regarding claim 42, the combination above includes an “exo-block” that is conjugated to the 3’-terminus of the poly-A region.  Regarding claim 55, the combination above includes the stabilizing region at the 3’-terminus.  Regarding claim 59, the combination above includes the alternative nucleoside of inverted thymidine.  
	Regarding claims 70-71, wherein at least one nucleoside is 2’-O-methyl-adenosine or of Formula VI (-2’-O-methyl-adenosine-2’-O-methyl-adenosine-inverted-thymidine), Woolf teaches the use of combinations of (p. 21, line 3: “analogs of A or other bases can be incorporated into a poly A tail (e.g., 2'-O- methyl or methylphosphonate modified”; p. 23: “comprise one or more of the alterations”) and one of ordinary skill in the art would have considered such a combination because they are equivalents for the same purpose – i.e. stabilizing modifications.  See MPEP 2144.06.
	Response
Applicant argues that none of the cited references provides any motivation to modify the stabilizing region of Woolf to include the inverted thymidine of Wang or McCauley.  Woolf teaches “A modified, eukaryotic mRNA molecule encoding a therapeutically relevant protein, said mRNA molecule having a nucleotide sequence which comprises at least one chemical modification which renders the modified mRNA molecule stable, wherein the modified mRNA is translatable” (claim 1) “wherein the chemical modification comprises” “a 3' blocking modification” (claims 2 and 5).  Woolf also teaches “3' blocking groups include both the inclusion of modified nucleotide or non- nucleotide linkages into a nucleotide sequence of an mRNA molecule such that nuclease degredation of the mRNA is reduced when compared to that seen in an unmodified mRNA molecule” (p. 18) and “In one embodiment of the invention, other modifications may be made downstream of the poly A tail in order to retain the poly A binding sites and further block 3' exonucleases” (p. 20-21; p. 35 Example 8).  Thus, Woolf specifically teaches 3’ blocking groups that stabilize the mRNA to nuclease degradation which suggests to one of ordinary skill in the art an inverted thymidine (a.k.a. 3’-dT or [3T]) as taught by references such as Wang (p. 4128, Fig. 3, p. 4132: “the 3' end capping strategy with inverted thymidine has been a common approach to block the 3’-exonnclease attack which is the predominant nuclease degradation in serums”) and McCauley ([0171]: ““[3T]” refers to an inverted thymidine nucleotide that is attached to the 3′ end of the oligonucleotide at the 3′ position on the ribose sugar, thus the oligonucleotide has two 5′ ends and is thus resistant to the nuclease acting on the 3′ hydroxyl end”; [0180]: with “substantial serum stability as determined through resistance to nuclease degradation”).  In addition, Rhoads teaches “Stabilizing rna by incorporating chain-terminating nucleosides at the 3'-terminus” (title) which retards mRNA degradation and the “mRNA then remains available to the translational machinery for a longer time, resulting in higher levels of protein synthesis” (Abstract) and the chain terminating nucleoside includes 3'-deoxythymine (claim 2, [0024]).  Thus, the cited art provides a substantial motivation to modify the 3’ end of mRNA for stabilization with respect to nuclease degradation including a inverted thymidine as in the instant claims.  One of ordinary skill in the art would have also had an expectation that incorporating a synthetic modification such as inverted thymidine would be tolerated in translation because Woolf specifically teaches the addition of modified nucleotides as exonclease blocking groups including, in Example 8, citing to “Many exocuclease blocking groups are known in the art (WO9813526,THREE COMPONENT CHIMERIC ANTI SENSE OLIGONUCLEOTIDES)” (Woolf p. 35 citing Arrow).  Furthermore Arrow teaches experimental results with 3’ blocking groups as including inverted thymidine (InvT) (Arrow p. 14-15). Thus, one of ordinary skill in the art had a reasonable expectation of success in utilizing inverted thymidine as a 3’ blocking group.
Applicant also argues that Wang and McCauley are to oligonucleotide aptamers which is distinct from the presently claimed RNAs.  Woolf, Wang, and McCauley’s teaching relating to 3’ caps are to stabilize RNA against nuclease degradation which one of ordinary skill in the art would understand as equally applicable to Woolf’s mRNA.  Furthermore, Woolf specifically cites to Arrow where inverted thymidine is used as a 3’ exonuclease blocking group.  Therefore, one of ordinary skill in the art would reasonably expect the purpose of the inverted thymidine to be effective in Woolf’s mRNA and arrive at the claimed invention.  Regarding Rhoads, the prior art teaches an example of the successful strategy of stabilizing mRNA by incorporating chain-terminating nucleosides at the 3'-terminus to retard mRNA degradation allowing the mRNA to remain available to the translational machinery for a longer time, resulting in higher levels of protein synthesis which one of ordinary skill in the art would have considered as providing a further expectation of success.
Applicant also argues that the claimed invention provides unexpected and advantageous expression that could not have been predicted by the prior art and provides a 132 declaration of Miracco in support.  The examiner has fully considered the declaration and argument and not found it persuasive.  Applicant has presented the data in the declaration and argued that “mRNA polynucleotides modified at their 3' tail with inverted thymidine effectuate improved protein expression relative to mRNA polynucleotides with other 3' tail modifications.”  
MPEP § 716.02(b) states that applicant bears the burden of explaining how the data is significant and of practical significance.   See MPEP § 716.02(b); “[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.” Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992); The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (emphasis added).  
The Examiner has reviewed the data, the declaration, and Applicant’s explanation and cannot determine how there is an unexpected result of statistical and practical significance.  The proffered data is not of a statistical significance due to the lack of error analysis or error bars and the declaration does not describe the methodology used to evaluate the experimental results.  One of ordinary skill in the art would know that measurements without a proper analysis of the uncertainty in the measurement preclude drawing any scientific conclusions (See Taylor, “An introduction to error analysis,” 2nd ed. (1997), 329 pages, page 5-6, stating that experimental measurements are useless without a proper error analysis).  Applicant has not provided any associated error analysis with the reported data and thus no reliable conclusion can be drawn from the data.  Considering the unknown methodology and lack of error analysis, it is impossible for the Examiner to evaluate whether the an unexpected result conclusion is supported by the data.  
Applicant has failed meet their burden of establishing how the results described in the declarations are indeed unexpected and of practical and statistical significance.  See MPEP 716.02(b). MPEP § 716.02(c) requires the examiner to weigh the evidence of secondary considerations against that supporting obviousness.  “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).”  In this case, Applicant’s argument and the declaration has not outweighed the strong evidence favoring obviousness.  
This argument is also not persuasive because the purpose of increasing the stability of the nucleic acids is to allow for their therapeutic action and decrease degradation whether through binding or expression.  Woolf specifically teaches this: “improving the efficiency of RNA as a drug, by increasing the nuclease stability of the mRNA, while maintaining the ability of the mRNA to act as a template for translation” (p. 6-7).   Furthermore, as the instant claims are to a polynucleotide having the specified structure having an inverted thymidine the results presented in the specification show that alleged advantageous expression appears to not be limited to the claimed structures - i.e. the declaration showing A10-LA10 (lacking an IdT) comparable to A18-Am2-IdT as well as Figs. 1-5 showing similar results.  Thus, the unexpected result is not commensurate in scope with the claimed invention.
	None of Applicant’s arguments are persuasive and the rejection maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 42 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 42 uses the language of “said poly-A region” which lacks an antecedent basis

Conclusion
The claims are not in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639